Citation Nr: 0632751	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-20 975	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for prostate 
cancer.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran was originally scheduled to testify at a Travel 
Board hearing in August 2005.  The veteran asked that the 
hearing be rescheduled and his request was granted.  The 
veteran was scheduled for a hearing in July 2006 and notice 
provided in May 2006.  The veteran submitted a statement in 
July 2006 wherein he said he would not appear at the hearing.  
Accordingly, the Board finds that the veteran has withdrawn 
his request for a Travel Board hearing and will adjudicate 
his claim based on the evidence of record.  38 C.F.R. 
§ 20.704(e) (2006).

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in August 2006.  The motion 
was granted in September 2006.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for prostate cancer by way of a Board decision dated in 
October 1977.  

2.  The evidence received since the October 1977 Board 
decision is new, but it does not raise a reasonable 
possibility of substantiating the underlying claim for 
service connection for prostate cancer.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for prostate cancer has 
not been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Certain chronic 
diseases, including malignant tumors, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

In addition, prostate cancer has been determined to be one of 
the diseases that are presumed to be related to exposure to 
certain herbicides for those veteran's who served in the 
Republic of Vietnam during the period from January 9, 1962, 
to May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2006).  

There is no evidence that veteran served in Vietnam at any 
time.  The DD 214 for his last period of service, from July 
1960 to October 1962, does not reflect any evidence of 
foreign or overseas duty.  Further, there is no indication 
that the veteran received any medals or awards that are 
indicative of service in Vietnam.  Thus, there is no basis to 
consider his claim for service connection on a presumptive 
basis for service in Vietnam.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran was originally denied service connection for 
prostate cancer by way of a Board decision dated in October 
1977.  The veteran did not seek reconsideration of the 
decision.  The Board decision is final and is the last final 
denial on any basis.  See 38 C.F.R. §§ 20.1100, 20.1104 
(2006).  As a result, service connection for prostate cancer 
may now be considered on the merits only if new and material 
evidence has been received since the time of the last final 
denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the October 1977 Board 
decision consisted of the veteran's service medical records 
(SMRs), VA examination report, dated in January 1963, VA 
interim summary, dated in March 1963, VA final summary, dated 
in June 1963, military facility treatment records dated in 
March 1965, statement from J. Sarpy, M.D., dated in February 
1977, VA hospital summary, dated in February 1977, and 
statements from the veteran.  

The veteran's SMRs are negative for any evidence of prostate 
cancer.  The veteran was found to have an enlarged prostate 
at the time of his retirement physical examination in May 
1962.

The January 1963 VA examination report included an outpatient 
summary from H. M. Yearwood, M.D.  Dr. Yearwood noted a 
history from the veteran of bouts of urinary frequency and 
urgency for the past six years.  He also noted that the 
veteran had periods of nocturia and slow streams.  Rectal 
examination was said to find the prostate as normal in size, 
shape, and consistency and the prostatic secretion was 
negative.  The diagnosis was chronic bilateral epididymitis.  
He recommended that the veteran be evaluated for possible 
tuberculosis of the genitourinary tract.  

The March 1963 interim summary, and June 1963 final summary 
relate to treatment provided to the veteran for evaluation of 
possible urinary tract tuberculosis.  The veteran had 
complained of intermittent difficulty in generating a urine 
stream, and intermittent dribbling.  The veteran underwent 
numerous tests but no tuberculosis was diagnosed.  The final 
diagnoses were chronic bilateral epididymitis, chronic 
vasitis, and gallbladder calculi. 

The veteran was denied service connection for the 
epididymitis and vasitis in August 1963.  He was also denied 
service connection for prostatitis as it was not shown on the 
last examination.

The veteran appealed the denial of service connection for 
epididymitis and vasitis.  The Board granted service 
connection for those disabilities in January 1964.  The RO 
issued a rating decision, implementing the Board's decision, 
that same month.

The veteran submitted the March 1965 treatment records to the 
RO that same month.  The veteran was evaluated for complaints 
of lower abdominal pain that radiated down into his 
testicles.  The impression was chronic prostatitis and 
epididymitis.

The RO issued a confirmed rating decision that denied an 
increase to the veteran's service-connected epididymitis and 
denied service connection for prostatitis in April 1965.

The veteran submitted a claim in March 1977.  He said he was 
seeking service connection for a severe case of enlarged 
prostate.  He said that the condition was prevalent on his 
retirement from service.  He submitted the February 1977 
statement from Dr. Sarpy.  Dr. Sarpy reported that the 
veteran was seen in May 1976 with an enlarged prostate and 
was referred to urologists for treatment.  He said that the 
veteran was seen in August 1976 after three days of hematuria 
and referred to the VA hospital in Shreveport, Louisiana.

The February 1977 VA hospital summary notes that the veteran 
had undergone a retropubic prostatectomy six months earlier. 
He was found to have focal adenocarcinoma of the prostate.  
The veteran underwent a transurethral prostatic resection and 
a release of a bladder neck contracture during his 
hospitalization.  A biopsy report was negative for carcinoma 
and reflects that only benign prostatic hyperplasia tissue 
was found.

The veteran's claim was denied by the RO in April 1977.  In 
his notice of disagreement, the veteran pointed to having 
prostate problems in service beginning in 1960.  He said he 
was referred by VA to a specialist in 1963 for his prostate 
problems.  He said the specialist recommended further 
treatment by VA.  The veteran contends VA never provided the 
treatment.  The veteran included a copy of the May 1962 
retirement physical examination report.

The veteran submitted his substantive appeal in May 1977.  He 
noted that the statement of the case had said service 
connection was warranted if the carcinoma of the prostate was 
manifest to a degree of 10 percent within a year after 
service.  He repeated his assertion that he was treated for a 
prostate condition in service and that it was related to his 
prostate cancer.  

The Board denied the veteran's claim in October 1977.  The 
Board provided a review of entries in the SMRs relating to 
the treatment provided to several conditions involving the 
genitourinary system.  The Board reviewed the results of the 
January 1963 evaluation by Dr. Yearwood and the VA hospital 
summaries from 1963.  The Board noted the 1965 treatment 
records as well as the 1977 statement from Dr. Sarpy.  
Finally, the Board also noted that the veteran had undergone 
surgery for prostatic adenocarcinoma.  

The decision acknowledged the results of the 1962 retirement 
physical but said that there was no evidence to point toward 
a conclusion of significant pathology.  The Board noted that 
the 1963 hospital summaries gave no evidence of prostate 
abnormalities.  Further, although the veteran may have had 
acute prostatitis during service, there was no causal 
relationship between the prostatitis, either chronic or 
acute, and adenocarcinoma.  In addition, the Board said that 
the veteran's service-connected epididymitis and vasitis were 
not implicated in the development of prostatic carcinoma.  
The Board concluded that, given the length of time between 
the veteran's discharge from service and the discovery of the 
cancer, and the essentially negative findings in the 
interval, prostatic carcinoma could not reasonably be 
attributed to the veteran's period of service.

The veteran submitted evidence to reopen his claim in 
November 2002.  The evidence associated with the claims 
folder subsequent to the October 1977 Board decision includes 
a copy of his May 1962 retirement physical examination, VA 
discharge summary for a period of hospitalization dated in 
May 1995, a Northeast Louisiana War Veterans Home Nursing 
Home Statement, dated in December 2000, VA treatment records 
for the period from May 1984 to January 2004, and statements 
from the veteran.  

All of the evidence, with the exception of the May 1962 
examination report, is new to the record.  The VA treatment 
records reflect a diagnosis of Stage A prostate cancer as of 
December 1987.  This diagnosis is carried forward in the 
other treatment records.  However, none of the new evidence 
contains any opinion or suggestion that the veteran's 
prostate cancer is related to his military service.  The 
medical records document current treatment.

The Nursing Home Statement lists the prostate cancer as one 
of the veteran's several diagnoses.  There is no comment 
regarding its etiology.  The VA hospital summary also lists 
prostate cancer as a current diagnosis without further 
comment.

The veteran's representative presented a detailed argument as 
part of the veteran's substantive appeal in May 2004.  The 
representative traced the several SMR entries relating to 
treatment involving the genitourinary system.  The 
representative also noted the post-service prostate problems.  
The representative concluded that the evidence showed a 
connection between the veteran's symptomatology in service 
and the veteran's development of prostate cancer in 1976.  
The argument is not material.  The veteran has asserted the 
same basis for service connection that was rejected by the 
Board in October 1977.  Moreover, lay assertion of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Upon review of all of the evidence received since the October 
1977 Board decision, the Board finds that the evidence does 
not relate to an unestablished fact and therefore does not 
raise the reasonable possibility of substantiating the 
veteran's claim for service connection for prostate cancer.  
The new evidence shows continued treatment/monitoring for 
Stage A prostate cancer.  It does not address the etiology of 
the cancer and the veteran has not identified any other 
evidence that would go to showing a nexus to service.  
Therefore, it may not be said that the new evidence raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.  The veteran's application to reopen 
his claim for service connection for prostate cancer is 
consequently denied.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran submitted his application to reopen his claim for 
service connection in November 2002.  The RO wrote to the 
veteran in December 2002.  The letter advised the veteran 
that his claim for service connection for prostate cancer was 
previously denied and that he needed to submit new and 
material evidence to reopen his claim.  He was further 
advised as to what constituted new and material evidence.  
The letter also informed the veteran of the evidence 
necessary to substantiate a claim for service connection.  
The veteran was informed of VA's responsibilities in the 
development of his claim, what he should do to help, and to 
submit evidence to VA.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA medical records were 
obtained and associated with the claims folder.  Other 
evidence was obtained in conjunction with the veteran's 
pension claim.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.  


ORDER

The application to reopen a claim for service connection for 
prostate cancer is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


